DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOLTMAN (WO 2005/031737 A1)(hereinafter HOLTMAN).
Re claim 25, HOLTMAN discloses a non-transitory processor readable medium (i.e. apparatus comprising a memory and a processor as described in fig. 5 col. 5 lines 4-10) storing a video content item and data indicating a start point and an end (see page 6 lines 3-4 for storing a video content item and data indicating a start point and an end point for at least two loop sequences within said video content item (i.e. the mode unit 331 then outputs the new mode status and any applicable A-B loop play information to the presentation unit 337 on line 42 including information about any applicable pointer position changes to inform the presentation unit 337 as to where it should continue operating. The presentation unit 337 informs the current fragment position unit 333 of the applicable pointer position changes, if they exist, by sending an updated fragment position value on line 45. The mode unit 331 also outputs the mode status and any applicable A-B loop play information to the access prediction unit 335 on line 40 as described in fig. 5 page 6 lines 4-11). Also, see fig. 3 page 2 lines 7-18, page 6 lines 27-30. It should be noted that cache memory 335 stores a video content item and data indicating a start point and an end point for at least two loop sequences within said video content item as described in the above figures and pages)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over HOLTMAN (WO 2005/031737 A1)(hereinafter HOLTMAN), and further in view of Minnick et al. (US 7,826,712 B2)(hereinafter Minnick).
Re claim 26, HOLTMAN as discussed in claim 25 above discloses all the claimed limitations but fails to explicitly teach wherein a code is associated to every frame of the video content item, the code indicating whether the frame belongs to a loop sequence of the at least two loop sequences. However, the reference of Minnick explicitly teaches wherein a code is associated to every frame of the video content item, the code indicating whether the frame belongs to a loop sequence of the at least two loop sequences (see col. 9 lines 66-67, col. 10 lines 1-20 to lines 17-36 for a code is associated to every frame of the video content item, the code indicating whether the frame belongs to a loop sequence of the at least two loop sequences (i.e. Data immediately following the start code indicates the video frame type (I, P, or B). As with access unit information, locating a subsequent video frame start code after identifying an I-frame start indicates the presence of a complete I-frame in the buffer; having a read buffer less than the sum of the maximum group of pictures size and the maximum I-frame size, it may be necessary to perform additional recycle processes, additional read processes, and/or to flush at least a portion of the read buffer to locate a complete I-frame as described in fig. 6 col. 10 lines 15-20 to lines 37-41)
Therefore, taking the combined teachings of HOLTMAN and Minnick as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (code) into the system of HOLTMAN as taught by Minnick.
One will be motivated to incorporate the above feature into the system of HOLTMAN as taught by Minnick for the benefit of having program logic which analyzes the data in the read buffer to determine if a complete I-frame of data is present, wherein once an I-frame start is identified, locating another frame start further in the read buffer signals a complete I-frame, wherein if access unit information is not available, program logic can analyze the transport stream payload for start code information, which may signal the start of a video frame, wherein data immediately following the start code indicates the video frame type (I, P, or B), wherein as with access unit information, locating a subsequent video frame start code after identifying an I-frame start indicates the presence of a complete I-frame in the buffer in order to ease the processing time when analyzing the transport stream payload for start code information (see fig. 6 col. 9 lines 66-67, col. 10 lines 11-20)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over HOLTMAN (WO 2005/031737 A1)(hereinafter HOLTMAN), and further in view of Bosworth et al. (US 2013/0101219 A1)(hereinafter Bosworth).
Re claim 27, HOLTMAN as discussed in claim 25 above discloses all the claimed limitations but fails to explicitly teach wherein the video content item is a tiled video content item. However, the reference of Silva explicitly teaches wherein the video content item is a tiled video content item (see ¶ 42 for the video content item is a tiled video content item as described in fig. 3 paragraph 43)
Therefore, taking the combined teachings of HOLTMAN and Silva as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (tiles) into the system of HOLTMAN as taught by Silva.
One will be motivated to incorporate the above feature into the system of HOLTMAN as taught by Silva for the benefit of using the storage capacity of a frame buffer to store video tiles, wherein the first video stream may be subject to a first scalar 315, and a video tile created therefrom stored in a first frame buffer 320, wherein the second video stream may be subject to a second scalar 330, and a video tile created therefrom stored in a second frame buffer 335, wherein the technique repeated to add a third video tile, using a third scalar 345, a third frame buffer 350, and a third mixer 355, 

Claims 13-15, 17, 19-21, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over HOLTMAN (WO 2005/031737 A1)(hereinafter HOLTMAN), and further in view of Bosworth et al. (US 2013/0101219 A1)(hereinafter Bosworth).
Re claim 13, HOLTMAN discloses a method for playing a video content item, the method comprising: — obtaining data representative of a start point and an end point of at least two loop sequences comprised in the video content item (see page 6 lines 3-4 for obtaining data representative of a start point and an end point of at least two loop sequences comprised in the video content item (i.e. the mode unit 331 then outputs the new mode status and any applicable A-B loop play information to the presentation unit 337 on line 42 including information about any applicable pointer position changes to inform the presentation unit 337 as to where it should continue operating. The presentation unit 337 informs the current fragment position unit 333 of the applicable pointer position changes, if they exist, by sending an updated fragment position value on line 45. The mode unit 331 also outputs the mode status and any applicable A-B loop play information to the access prediction unit 335 on line 40 as described in fig. 5 page 6 lines 4-11). Also, see fig. 3 page 2 lines 7-18, page 6 lines 27-30); — entering in a first mode for every of the at least two loop sequences (see page 6 lines 3-4 to lines 8-11 for entering in a first mode for every of the at least two loop sequences (i.e. the mode unit 331 then outputs the new mode status and any applicable A-B loop play information to the presentation unit 337 on line 42 including information about any applicable pointer position changes to inform the presentation unit 337 as to where it should continue operating as described in fig. 5 page 6 lines 4-8)); — when detecting a first event for a loop sequence (see page 6 lines 8-11 for when detecting a first event for a loop sequence (i.e. when a mode change is received from the user interface 2 on line 44, the mode unit 331 stores the new mode status. Once stored, the mode unit 331 then outputs the new mode status and any applicable A-B loop play information to the presentation unit 337 on line 42 including information about any applicable pointer position changes to inform the presentation unit 337 as to where it should continue operating as described in fig. 5 page 6 lines 3-8); — when receiving a first command for a given loop sequence entered in the second mode, entering in a third mode for the loop sequence (see page 6 lines 3-11 for when receiving a first command for a given loop sequence entered in the second mode, entering in a third mode for the loop sequence (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes); — when receiving a second command for a loop sequence entered in the third mode, entering in the second mode for the loop sequence (see page 6 lines 3-11 for when receiving a second command for a loop sequence entered in the third mode, entering in the second mode for the loop sequence (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes); — when detecting a second event for a loop sequence entered in the second mode, entering in the first mode for the loop sequence (see page 6 lines 3-11 for when detecting a second event for a loop sequence entered in the second mode, entering in the first mode for the loop sequence (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes); wherein the first and the second event are determined according to the start and/or the end point of the loop sequence, entering in a second mode for the loop sequence (see page 6 lines 3-11 for wherein the first and the second event are determined according to the start and/or the end point of the loop sequence, entering in a second mode for the loop sequence (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20 to lines 27-30. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes); and wherein the video content item is played by using a first-in-first-out buffer when (see page 6 lines 3-11 for wherein the video content item is played by using a first-in-first-out buffer (i.e. a FIFO buffer 14 as shown in fig. 3 page 2 line 11) when every of the at least two loop sequences is entered in the first or the second mode and played by using when at least one of the at least two loop sequences are entered in the third mode (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see fig. 3 page 2 lines 7-18, page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes)
HOLTMAN fails to explicitly teach a circular video buffer. However, the reference of Bosworth explicitly teaches a circular video buffer (see ¶ 23 for a circular video buffer)
Therefore, taking the combined teachings of HOLTMAN and Bosworth as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a circular video buffer) into the system of HOLTMAN as taught by Bosworth.
One will be motivated to incorporate the above feature into the system of HOLTMAN as taught by Bosworth for the benefit of using the storage capacity of a buffer to store real-time video comprising a sequence of video frames, for example, the buffer may comprise a circular buffer, wherein the length of the real-time video stored in  
Re claim 14, the combination of HOLTMAN and Bosworth as discussed in claim 13 above discloses all the claim limitations with additional claimed feature taught by HOLTMAN wherein the method comprises, when entering in the second mode for a loop sequence, rendering a message to indicate to the users that the loop sequence can enter in the third mode under a first command (see page 6 lines 3-4 to lines 8-11 for when entering in the second mode for a loop sequence, rendering a message to indicate to the users that the loop sequence can enter in the third mode under a first command (i.e. the mode unit 331 then outputs the new mode status and any applicable A-B loop play information to the presentation unit 337 on line 42 including information about any applicable pointer position changes to inform the presentation unit 337 as to where it should continue operating as described in fig. 5 page 6 lines 4-8, furthermore, the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes)
Re claim 15, the combination of HOLTMAN and Bosworth as discussed in claim 13 above discloses all the claim limitations with additional claimed feature taught by HOLTMAN wherein the first event for a loop sequence is the playing of the start point of the loop sequence or the playing of a frame at a predetermined time before the end point of the loop sequence or a third command (see page 6 lines 3-11 for wherein the first event for a loop sequence is the playing of the start point of the loop sequence or the playing of a frame at a predetermined time before the end point of the loop sequence or a third command (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, page 6 lines 14-20 to lines 27-30. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes)
Re claim 17, the combination of HOLTMAN and Bosworth as discussed in claim 13 above discloses all the claim limitations with additional claimed feature taught by HOLTMAN wherein the circular video buffer is configured to store a number of frames of the longest loop sequence entered in the third mode (see page 6 lines 3-11 for wherein the circular video buffer (i.e. cache memory 335 as shown in fig. 5) is configured to store a number of frames of the longest loop sequence entered in the third mode (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see fig. 3 page 2 lines 7-18, page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes)
Re claim 19, HOLTMAN discloses a device for playing a video content item, the device comprising a memory and a processor configured for (i.e. apparatus comprising a memory and a processor as described in fig. 5 col. 5 lines 4-10): — obtaining data representative of a start point and an end point of at least two loop sequences comprised in the video content item (see page 6 lines 3-4 for obtaining data representative of a start point and an end point of at least two loop sequences comprised in the video content item (i.e. the mode unit 331 then outputs the new mode status and any applicable A-B loop play information to the presentation unit 337 on line 42 including information about any applicable pointer position changes to inform the presentation unit 337 as to where it should continue operating. The presentation unit 337 informs the current fragment position unit 333 of the applicable pointer position changes, if they exist, by sending an updated fragment position value on line 45. The mode unit 331 also outputs the mode status and any applicable A-B loop play information to the access prediction unit 335 on line 40 as described in fig. 5 page 6 lines 4-11). Also, see fig. 3 page 2 lines 7-18, page 6 lines 27-30); — entering in a first mode for every of the at least two loop sequences (see page 6 lines 3-4 to lines 8-11 for entering in a first mode for every of the at least two loop sequences (i.e. the mode unit 331 then outputs the new mode status and any applicable A-B loop play information to the presentation unit 337 on line 42 including information about any applicable pointer position changes to inform the presentation unit 337 as to where it should continue operating as described in fig. 5 page 6 lines 4-8)); — when detecting a first event for a loop sequence (see page 6 lines 8-11 for when detecting a first event for a loop sequence (i.e. when a mode change is received from the user interface 2 on line 44, the mode unit 331 stores the new mode status. Once stored, the mode unit 331 then outputs the new mode status and any applicable A-B loop play information to the presentation unit 337 on line 42 including information about any applicable pointer position changes to inform the presentation unit 337 as to where it should continue operating as described in fig. 5 page 6 lines 3-8); — when receiving a first command for a given loop sequence entered in the second mode, entering in a third mode for the loop sequence (see page 6 lines 3-11 for when receiving a first command for a given loop sequence entered in the second mode, entering in a third mode for the loop sequence (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes); — when receiving a second command for a loop sequence entered in the third mode, entering in the second mode for the loop sequence (see page 6 lines 3-11 for when receiving a second command for a loop sequence entered in the third mode, entering in the second mode for the loop sequence (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes); — when detecting a second event for a loop sequence entered in (see page 6 lines 3-11 for when detecting a second event for a loop sequence entered in the second mode, entering in the first mode for the loop sequence (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes); wherein the first and the second event are determined according to the start and/or the end point of the loop sequence, entering in a second mode for the loop sequence (see page 6 lines 3-11 for wherein the first and the second event are determined according to the start and/or the end point of the loop sequence, entering in a second mode for the loop sequence (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20 to lines 27-30. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes); and wherein the video content item is played by using a first-in-first-out buffer when every of the at least two loop sequences is entered in the first or the second mode and played by using when at least one of the at least two loop sequences are entered in the third mode (see page 6 lines 3-11 for wherein the video content item is played by using a first-in-first-out buffer (i.e. a FIFO buffer 14 as shown in fig. 3 page 2 line 11) when every of the at least two loop sequences is entered in the first or the second mode and played by using when at least one of the at least two loop sequences are entered in the third mode (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see fig. 3 page 2 lines 7-18, page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes)
HOLTMAN fails to explicitly teach a circular video buffer. However, the reference of Bosworth explicitly teaches a circular video buffer (see ¶ 23 for a circular video buffer)
Therefore, taking the combined teachings of HOLTMAN and Bosworth as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a circular video buffer) into the system of HOLTMAN as taught by Bosworth.
One will be motivated to incorporate the above feature into the system of HOLTMAN as taught by Bosworth for the benefit of using the storage capacity of a buffer to store real-time video comprising a sequence of video frames, for example, the buffer may comprise a circular buffer, wherein the length of the real-time video stored in a circular buffer may depend on a frame rate of the real time video, and/or a resolution of the real-time video, for example, a real-time video stored in a circular buffer may include a sequence of video frames with a resolution of 1920.times.1080 pixels, between a current time and 10 seconds before the current time, for example, the same circular buffer can store a sequence of a real-time video with a same frame rate  
Re claim 20, the combination of HOLTMAN and Bosworth as discussed in claim 19 above discloses all the claim limitations with additional claimed feature taught by HOLTMAN wherein the processor is configured for (i.e. apparatus comprising a processor as described in fig. 5 col. 5 lines 4-10), when entering in the second mode for a loop sequence, rendering a message to indicate to the users that the loop sequence can enter in the third mode under a first command (see page 6 lines 3-4 to lines 8-11 for when entering in the second mode for a loop sequence, rendering a message to indicate to the users that the loop sequence can enter in the third mode under a first command (i.e. the mode unit 331 then outputs the new mode status and any applicable A-B loop play information to the presentation unit 337 on line 42 including information about any applicable pointer position changes to inform the presentation unit 337 as to where it should continue operating as described in fig. 5 page 6 lines 4-8, furthermore, the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes)
Re claim 21, the combination of HOLTMAN and Bosworth as discussed in claim 15 above discloses all the claimed limitations of claim 21.
Re claim 23, the combination of HOLTMAN and Bosworth as discussed in claim 17 above discloses all the claimed limitations of claim 23.
Re claim 28, HOLTMAN discloses a non-transitory processor readable medium having stored therein instructions for causing a processor (i.e. apparatus comprising a memory and a processor as described in fig. 5 col. 5 lines 4-10) to perform at least the steps of the method according to claim 13, a method for playing a video content item, the method comprising: — obtaining data representative of a start point and an end point of at least two loop sequences comprised in the video content item (see page 6 lines 3-4 for obtaining data representative of a start point and an end point of at least two loop sequences comprised in the video content item (i.e. the mode unit 331 then outputs the new mode status and any applicable A-B loop play information to the presentation unit 337 on line 42 including information about any applicable pointer position changes to inform the presentation unit 337 as to where it should continue operating. The presentation unit 337 informs the current fragment position unit 333 of the applicable pointer position changes, if they exist, by sending an updated fragment position value on line 45. The mode unit 331 also outputs the mode status and any applicable A-B loop play information to the access prediction unit 335 on line 40 as described in fig. 5 page 6 lines 4-11). Also, see fig. 3 page 2 lines 7-18, page 6 lines 27-30); — entering in a first mode for every of the at least two loop sequences (see page 6 lines 3-4 to lines 8-11 for entering in a first mode for every of the at least two loop sequences (i.e. the mode unit 331 then outputs the new mode status and any applicable A-B loop play information to the presentation unit 337 on line 42 including information about any applicable pointer position changes to inform the presentation unit 337 as to where it should continue operating as described in fig. 5 page 6 lines 4-8)); — when detecting a first event for a loop sequence (see page 6 lines 8-11 for when detecting a first event for a loop sequence (i.e. when a mode change is received from the user interface 2 on line 44, the mode unit 331 stores the new mode status. Once stored, the mode unit 331 then outputs the new mode status and any applicable A-B loop play information to the presentation unit 337 on line 42 including information about any applicable pointer position changes to inform the presentation unit 337 as to where it should continue operating as described in fig. 5 page 6 lines 3-8); — when receiving a first command for a given loop sequence entered in the second mode, entering in a third mode for the loop sequence (see page 6 lines 3-11 for when receiving a first command for a given loop sequence entered in the second mode, entering in a third mode for the loop sequence (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes); — when receiving a second command for a loop sequence entered in the third mode, entering in the second mode for the loop sequence (see page 6 lines 3-11 for when receiving a second command for a loop sequence entered in the third mode, entering in the second mode for the loop sequence (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes); — when detecting a second event for a loop sequence entered in the second mode, entering in the first mode for the loop sequence (see page 6 lines 3-11 for when detecting a second event for a loop sequence entered in the second mode, entering in the first mode for the loop sequence (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes); wherein the first and the second event are determined according to the start and/or the end point of the loop sequence, entering in a second mode for the loop sequence (see page 6 lines 3-11 for wherein the first and the second event are determined according to the start and/or the end point of the loop sequence, entering in a second mode for the loop sequence (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see page 6 lines 14-20 to lines 27-30. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes); and wherein the video content item is played by using a first-in-first-out buffer when every of the at least two loop sequences is entered in the first or the second mode and played by using when at least one of the at least two loop sequences are entered in the third mode (see page 6 lines 3-11 for wherein the video content item is played by using a first-in-first-out buffer (i.e. a FIFO buffer 14 as shown in fig. 3 page 2 line 11) when every of the at least two loop sequences is entered in the first or the second mode and played by using when at least one of the at least two loop sequences are entered in the third mode (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see fig. 3 page 2 lines 7-18, page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes)
HOLTMAN fails to explicitly teach a circular video buffer. However, the reference of Bosworth explicitly teaches a circular video buffer (see ¶ 23 for a circular video buffer)
Therefore, taking the combined teachings of HOLTMAN and Bosworth as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a circular video buffer) into the system of HOLTMAN as taught by Bosworth.
One will be motivated to incorporate the above feature into the system of HOLTMAN as taught by Bosworth for the benefit of using the storage capacity of a buffer to store real-time video comprising a sequence of video frames, for example, the buffer may comprise a circular buffer, wherein the length of the real-time video stored in a circular buffer may depend on a frame rate of the real time video, and/or a resolution of the real-time video, for example, a real-time video stored in a circular buffer may include a sequence of video frames with a resolution of 1920.times.1080 pixels, between a current time and 10 seconds before the current time, for example, the same circular buffer can store a sequence of a real-time video with a same frame rate  
Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over HOLTMAN (WO 2005/031737 A1)(hereinafter HOLTMAN) as applied to claims 13-15, 17, 19-21, 23 and 28 above, and further in view of Bosworth et al. (US 2013/0101219 A1)(hereinafter Bosworth), and further in view of Silva et al. (US 2014/0245148 A1)(hereinafter Silva).
Re claim 16, the combination of HOLTMAN and Bosworth as discussed in claim 13 above discloses all the claim limitations with additional claimed feature taught by HOLTMAN wherein the circular video buffer is configured to equal to a number of frames of the shortest loop sequence entered in the third mode (see page 6 lines 3-11 for wherein the circular video buffer (i.e. cache memory 335 as shown in fig. 5) is configured to equal to a number of frames of the shortest loop sequence entered in the third mode (i.e. the mode status is comprised of commands for allowing a user to control the operations of the optical disc playback systems 400, 500 shown in FIGs 4-5 page 6 lines 12-13). Also, see fig. 3 page 2 lines 7-18, page 6 lines 14-20. It should be noted that a user is allowed to input commands for the loop sequence entering in a mode of the plurality of modes)
HOLTMAN fails to explicitly teach store a number of tiles. However, the reference of Silva explicitly teaches store a number of tiles (see ¶ 42 for store a number of tiles as described in fig. 3 paragraph 43)
Therefore, taking the combined teachings of HOLTMAN, Bosworth and Silva as a whole, it would have been obvious before the effective filing date of the claimed  incorporate this feature (tiles) into the system of HOLTMAN as taught by Silva.
One will be motivated to incorporate the above feature into the system of HOLTMAN as taught by Silva for the benefit of using the storage capacity of a frame buffer to store video tiles, wherein the first video stream may be subject to a first scalar 315, and a video tile created therefrom stored in a first frame buffer 320, wherein the second video stream may be subject to a second scalar 330, and a video tile created therefrom stored in a second frame buffer 335, wherein the technique repeated to add a third video tile, using a third scalar 345, a third frame buffer 350, and a third mixer 355, and again repeated to add a fourth video tile using a fourth scalar 360, a fourth frame buffer 365, and a fourth mixer 370, and again repeated . . . etc., to build a tiled video output stream having a desired number of video tiles in order to improve efficiency (see fig. 3 ¶s 42-43)
Re claim 22, the combination of HOLTMAN, Bosworth and Silva as discussed in claim 16 above discloses all the claimed limitations of claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484